Exhibit 99.1 Paris, November 26, 2007 ILOG S.A.: INDIVIDUAL DECLARATIONS OF ILOG DIRECTORS TRADING OF SHARES (pursuant to articles 223-22 et seq. of theRèglement Général of the Autorité des Marchés Financiers) Name: ILOG S.A. Share capital: 19,194,098 euros Register of Commerce and Companies of Créteil B Registered office: 9 rue de Verdun, 94250 Gentilly Last Name:Haren First Name:Pierre Position:ILOG Chairman & CEO Description of the financial instrument:12,500 ILOG shares Nature of the transaction: purchase of 12,500 ILOG shares on Eurolist on November 19, 2007 for a net total value of € 98,125.00 at an average price of €7.85 per share. Last Name:Brandys First Name:Pascal Position:ILOG Director Description of the financial instrument:15,000 ILOG shares Nature of the transaction: 1/ purchase of 5,000 ILOG shares on Eurolist on November 21, 2007 for a net total value of € 37,024.62 at an average price of €7.40 per share. Transaction Price per share in € Number Total value in € 1 7.379 2,919 21,539.30 2 7.38 400 2,952.00 3 7.45 1,540 11,473.00 4 7.52 141 1,060.32 Total 5,000 37,024.62 2/Purchase of 10,000 ILOG shares on Eurolist on November 22, 2007 for a net total value of € 75,305.23 at an average price of €7.53 per share. Transaction Price per share in € Number Total value in € 1 7.48 473 3,538.04 2 7.50 5,000 37,500.00 3 7.544 1,527 11,519.69 4 7.57 1,750 13,247.50 5 7.60 1,250 9,500.00 Total 10,000 75,305.23 About ILOG ILOG delivers software and services that empower customers to make better decisions faster and manage change and complexity. Over 3,000 global corporations and more than 465 leading software vendors rely on ILOG's market-leading business rule management system (BRMS), optimization and visualization software components, to achieve improved returns on investment, create market-defining products and services, and sharpen their competitive edge. ILOG was founded in 1987 and employs more than 850 people worldwide. Investor contact: Press contact: Jérôme Arnaud, ILOG Susan Peters, ILOG +1 (USA) +1 (USA) +33 1 49 08 35 16 (Paris) speters@ilog.com jarnaud@ilog.com
